Preston, J.,
dissenting. In a suit of Joseph Chalón et al. v. Chalón et al., for a partition, which was decreed, the sheriff of the parish of Orleans, after the notices required by law, and in obedience to the judgment of the court, on the 5th and 8th of March, 1849, offered for sale a large number of lots, in the rear of the city of New Orleans, the price to be paid one-fourth cash, and the balance on twelve, eighteen and twenty-four months’ credit, the notes secured by mortgage, and bearing eight per cent interest from maturity until paid. The defendant became the purchaser, for the aggregate amount of two thousand six hundred and sixty-four dollars. A title having been made out and tendered to him, he refused to accept it and comply with the terms of sale. This suit is brought to recover the price, according to the terms.
The defendant excepts to the suit, that the heirs of Joseph Chalón, and the numerous other parties interested in the partition, have alone the right to maintain this suit against him, upon the grounds set forth in the petition; and his administrator has no such right. Thereupon, all the parties interested intervened, and insisted upon the allegations and prayer of the original petition, and thus disposed of the exception.
The defendant, answering to the merits, alleged, that the various judicial proceedings carried on in the suit of Chalon et al. v. Chalon et al., for a partition, in which the property was sold, were conducted with so much irregularity and illegality, that they have no binding effect upon the parties thereto, many of whom are minors, and others married women, who at any time could claim the property sold to effect the partition, so that the title tendered to him is so defective that he is not bound to pay his money for the property. He assigns several special reasons:
1. That Joseph Chalón, the plaintiff in the suit for partition, was a member of a family meeting called on behalf of the minor, H. H. Alpuente, one of the parties to the suit, and one of the defendants. The conclusive apswer of the *479plaintiffs to this objection is, that the only question submitted to the family meeting was, on what terms the property should be sold; Chalón and the minor were equally interested, that the property should sell for a good price, and therefore that judicious terms of sale should be recommended. It is an interest adverse to that of the minor, which incapacitates a relative from serving as a member of a meeting of his family, not a concurrent interest with him.
2. It is objected, that the answers to the suit for partition, by several of the heirs, who were married women, and were defendants, are authorized by their husbands. The record shows that, the answer was signed by a licensed attorney, who represented them, as authorized to answer by their husbands, who assisted them in the suit. The authority of the attorney to file this answer, has not been disavowed by the husbands, or denied upon oath by the defendant. On the contrary, the authority of the husband has been since ratified by their appearing, with their wives, and receiving the proportion due to their wives of the proceeds of sales that have been collected, and also joining their wives in this suit, to compel a compliance, on the part of the defendant, with the terms of sale.
3. It is objected, that Etienne Chalón, testamentary executor of Joseph Rabassa, was made party to the suit, instead of the heirs of Rabassa.
The action for a partition, is undoubtedly a real action, and the heirs of Rabassa should have been made parties to the suit, as specially decreed by the Civil Code and Code of Practice. C. P. 123. C. C. 1230, 1245.
But there is not a suggestion, much less proof, in the record, that the property sold for less than its value; and the executor of Rabassa has received his share of the proceeds of the sales which have been completed, and intervened in this suit to approve the former proceedings, and claim his share of the proceeds of these lots. There are also other lots bought by the defendant, at the same sale, for which suit is not yet brought to prove a compliance with its^terms. In forcing a compliance with the sale of those lots, I would recommend a mere ratification of the whole proceedings, on behalf of the heirs of Joseph Rabassa, but do not see sufficient danger of eviction or loss, to the defendant, which may not be avoided, to afford him relief in this case.
Another objection, made by the defendant, to this title is, that no experts were appointed to report to the court whether the property should be divided in kind, or sold to effect the partition. It was proved to the satisfaction of the district court, and appears conclusively to me, that the partition could only be made by a sale, and that the property could not be divided in kind. This superseded the necessity of experts. Other smallerobjections are made, but they appear to me quite immaterial to the title.
I think the judgment of the district court should be affirmed, with costs.